 1   Rebecca C. Padilla (CSBN: 248605)
     POTTER, COHEN & SAMULON
 2   3852 E. Colorado Blvd.
 3   Pasadena, CA 91107
     Telephone: (626) 795-0681
 4   Facsimile: (626) 795-0725
     E-mail: rpadilla@pottercohenlaw.com
 5
 6
     Attorney for Plaintiff
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9                            WESTERN DIVISION

10
     ALBERT ROMERO,                          )   Case No.: CV 17-08459 AS
11                                           )
                  Plaintiff,                 )   {PROPOSED} ORDER AWARDING
12                                           )   EQUAL ACCESS TO JUSTICE
           vs.                               )   ACT ATTORNEY FEES
13                                           )   PURSUANT TO 28 U.S.C. § 2412(d)
     NANCY A. BERRYHILL, Acting              )
14   Commissioner of Social Security,        )
                                             )
15                Defendant                  )
                                             )
16                                           )

17
           Based upon the parties’ Stipulation for the Award and Payment of Equal
18
     Access to Justice Act Fees, Costs, and Expenses:
19
           IT IS ORDERED that the Commissioner shall pay the amount of
20
     $3,000.00 for fees, as authorized by 28 U.S.C. § 2412(d), subject to the terms of
21
     the above-referenced Stipulation.
22
     DATE: February 21, 2019
23
                                     ___________________________________
                                                  /s/
24                                   THE HONORABLE ALKA SAGAR
                                     UNITED STATES MAGISTRATE JUDGE
25
26

                                             -1-
